        Case 1:18-cr-00117-SPW Document 18 Filed 12/10/18 Page 1 of 7



COLIN M. RUBICH
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 Second Ave. North, Suite 3200
Billings, MT 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
E-Mail: Colin.Rubich@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR 18-117-BLG-DLC

                         Plaintiff,

           vs.                                 OFFER OF PROOF

 NATHAN THOMAS TRUJILLO,

                        Defendant.



      The United States of America, represented by Assistant United States

Attorney Colin M. Rubich, files its offer of proof in anticipation of the change of

plea hearing set in this case on December 11, 2018.




                                          1
        Case 1:18-cr-00117-SPW Document 18 Filed 12/10/18 Page 2 of 7



                                  THE CHARGE

      The defendant, Nathan Thomas Trujillo, is charged by Indictment with

conspiracy to possess with intent to distribute methamphetamine, in violation of 21

U.S.C. § 846 (Count I); possession with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841(a)(1) (Count II); and possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i)

(Count III). The indictment also contains a forfeiture allegation.

                              PLEA AGREEMENT

      There is not a plea agreement in this case. Trujillo will plead guilty to the

indictment without benefit of a written plea agreement. In the government’s view,

this is the most favorable resolution of this case for the defendant. See Missouri v.

Frye, 566 U.S. 134 (2012).

                        ELEMENTS OF THE CHARGE

      In order for Trujillo to be found guilty of conspiracy to possess with intent to

distribute methamphetamine, in violation of 21 U.S.C. § 846, as charged in Count I

of the Indictment, the United States must prove each of the following elements

beyond a reasonable doubt:

     First, there was an agreement between two or more people to possess
methamphetamine with intent to distribute;



                                          2
        Case 1:18-cr-00117-SPW Document 18 Filed 12/10/18 Page 3 of 7



      Second, the defendant entered the agreement knowing of its objectives and
intending to accomplish at least one of those objectives; and

      Third, the amount of methamphetamine that fell within the scope of the
defendant’s agreement with his coconspirators or was otherwise reasonably
foreseeable to the defendant was at least 500 grams of a substance containing a
detectable amount of methamphetamine.

      In order for Trujillo to be found guilty of possession with intent to distribute

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), as charged in Count II of

the Indictment, the United States must prove each of the following elements

beyond a reasonable doubt:

      First, the defendant knowingly possessed methamphetamine;

       Second, the defendant possessed the methamphetamine with the intent to
distribute it to another person.

       Third, the amount of methamphetamine that the defendant possessed was at
least 500 grams of a substance containing a detectable amount of a
methamphetamine.

      In order for Trujillo to be found guilty of possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i),

as charged in Count III of the Indictment, the United States must prove each of the

following elements beyond a reasonable doubt:

       First, the defendant committed the crimes of conspiracy to possess with
intent to distribute methamphetamine and possession with intent to distribute
methamphetamine, as charged in Counts I and II of the indictment;

      Second, the defendant knowingly possessed a firearm; and
                                          3
        Case 1:18-cr-00117-SPW Document 18 Filed 12/10/18 Page 4 of 7




       Third, the defendant possessed the firearm in furtherance of the crimes of
conspiracy to possess with intent to distribute methamphetamine and possession
with intent to distribute methamphetamine.

Forfeiture Allegation:

      In reference to the Forfeiture Allegation stated in the Indictment, the

government must prove the following by a preponderance of the evidence:

      The firearms stated above were used and intended to be used in any

manner or part to commit and to facilitate the commission of the violations

alleged in the indictment.


                                    PENALTY

      Counts I and II of the Indictment carry a mandatory minimum ten years to

life imprisonment, a $10,000,000 fine, at least five years of supervised release, and

a $100 special assessment. Count III of the Indictment carries a mandatory

minimum five years to life imprisonment, consecutive to any other sentence, a

$250,000 fine, five years of supervised release, and a $100 special assessment.

                             ANTICIPATED EVIDENCE

      If this case were tried in United States District Court, the United States

would prove the following:




                                          4
        Case 1:18-cr-00117-SPW Document 18 Filed 12/10/18 Page 5 of 7



      In August of 2018, Agents with the Eastern Montana High Intensity Drug

Trafficking Area (EMHIDTA) Task Force and the Federal Bureau of

Investigation’s Big Sky W-TOC Task Force began an investigation into a

methamphetamine distributer in the Billings, Montana area later identified as

NATHAN THOMAS TRUJILLO (at this time, TRUJILLO was living under a

stolen identity to avoid capture on an outstanding warrant so his actual identity was

not initially known).

      Throughout August of 2018 EMHIDTA Agents and Agents with the

Montana Department of Criminal Investigation, (DCI), were able to conduct

multiple controlled drug transactions with a direct co-conspirator of TRUJILLO’s.

After each controlled drug transaction the methamphetamine was tested and

yielded a presumptive positive result. The amount of methamphetamine

purchased during these transactions totaled approximately 13 ounces (368 grams).

      After learning more about TRUJILLO and his distribution techniques,

Agents learned that TRUJILLO travelled to Denver, Colorado to obtain pound

quantities of methamphetamine for re-distribution in the Billings, Montana area.

Based on the circumstances surrounding the investigation, Agents were able to

obtain a Montana District Court Search Warrant to affix a GPS tracking device to a

vehicle which was utilized by TRUJILLO.

                                          5
        Case 1:18-cr-00117-SPW Document 18 Filed 12/10/18 Page 6 of 7




      Agent’s utilized data obtained from the GPS Tracking unit to observe

TRUJILLO travel to Denver, Colorado on August 31st, 2018. Upon

TRUJILLO’s return on September 7th, 2018 Agent’s utilized Troopers from the

Montana Highway Patrol (MHP), to effectuate an arrest on TRUJILLO at a gas

station in Hardin, Montana. Search warrants had previously been obtained for the

vehicle TRUJILLO was using and TRUJILLO’s apartment.

      Upon execution of the vehicle search warrant, Agents seized a plastic bag

containing approximately 429 grams of suspected methamphetamine. The

suspected methamphetamine was tested and the test results showed presumptive.

In the same bag containing the suspected methamphetamine, Agents seized a

digital scale and plastic baggies, items indicative of distribution. Agents also

seized a Kimber 9MM pistol in the center console of the vehicle (TRUJILLO had

the holster for this pistol attached to his belt on the small of his back). More

firearms, illegal narcotics, and drug paraphernalia were located throughout the

vehicle. Upon execution of the apartment search warrant, Agent’s seized another

firearm and more items of drug paraphernalia.




                                          6
 Case 1:18-cr-00117-SPW Document 18 Filed 12/10/18 Page 7 of 7



DATED this 10th day of December, 2018.

                            KURT G. ALME
                            United States Attorney


                            /s/ Colin M. Rubich
                            COLIN M. RUBICH
                            Assistant U.S. Attorney




                               7
